United States Court of Appeals
                         FOR THE EIGHTH CIRCUIT
      ___________

      No. 03-3396
      ___________

Stephen M. Partin,                    *
                                      *
             Appellant,               *
                                      *
      v.                              *
                                      *
Greg Harmon, Warden, Maximum          *   Appeals from the United States
Security Unit, ADC; S. Speers,        *   District Court for the
Infirmary Manager, Maximum Security *     Eastern District of Arkansas
Unit, ADC; Max Mobley, Deputy         *
Director, Arkansas Department of      *   [UNPUBLISHED]
Correction; J. Blankenship,           *
Disciplinary Court Judge, Arkansas    *
Department of Correction; J. Kleiner, *
Major, Maximum Security Unit, ADC; *
James, Assistant Warden, Maximum      *
Security Unit, ADC; Abernathey, Sgt., *
Maximum Security Unit, ADC;           *
Sangoseani, Dr., Maximum Security     *
Unit, ADC; F. Moka, Sgt., Maximum *
Security Unit, ADC; Larry Norris,     *
Director, Arkansas Department of      *
Correction,                           *
                                      *
             Appellees.               *
      ___________

      No. 03-3816
      ___________

Stephen M. Partin,                      *
                                        *
            Appellant,                  *
                                        *
      v.                                *
                                        *
Abernathey, Sgt., East Arkansas         *
Regional Unit, ADC; Mary Brim, East     *
Arkansas Regional Unit, ADC; Low,       *
Warden, East Arkansas Regional Unit,    *
ADC; Fitts, Supervisor, East Arkansas   *
Regional Unit, ADC; Lucas, Manager,     *
East Arkansas Regional Unit, ADC;       *
John Byus, Director, Arkansas           *
Department of Correction; Greg          *
Harmon, Warden, East Arkansas           *
Regional Unit, ADC; Lee, Dr., East      *
Arkansas Regional Unit, ADC; Max        *
Mobley, Deputy Director, Arkansas       *
Department of Correction,               *
                                        *
            Appellees.                  *

                                 ___________

                           Submitted: October 12, 2004
                              Filed: October 15, 2004
                               ___________

Before WOLLMAN, McMILLIAN, and HANSEN, Circuit Judges.
                         ___________



                                        -2-
PER CURIAM.

       In this consolidated proceeding, Stephen Partin appeals from the final
judgments entered in the District Court for the Eastern District of Arkansas
dismissing his 42 U.S.C. § 1983 actions prior to service and pursuant to the “three
strikes” provision of 28 U.S.C. § 1915(g). For the reasons discussed below, we
reverse and remand the judgments of the district court.

       Both courts below found that Partin had had at least three prior complaints
dismissed, had not alleged facts showing that he was under imminent danger of
serious physical injury, and was thus ineligible for in forma pauperis (IFP) status
under the Prison Litigation Reform Act, 28 U.S.C. § 1915(g) (prisoner may not bring
civil action or appeal IFP if prisoner has had 3 prior actions or appeals dismissed for
frivolousness, maliciousness, or failure to state a claim, “unless the prisoner is under
imminent danger of serious physical injury”).

       After careful review of the pleadings, we agree with Partin that he sufficiently
alleged imminent danger of serious physical injury to meet the exception to the “three
strikes” rule of section 1915(g). According to Partin’s complaint allegations, he was
exposed to raw sewage; denied treatment for tuberculosis, prostate cancer, and colon
cancer; deprived of prosthetic support boots; denied medical care for an injured knee
and ankle; and forced to work against medical restrictions. Because Partin has
properly alleged that these serious medical needs continue to go untreated, we
conclude that Partin meets the imminent-danger exception in § 1915(g). See
McAlphin v. Toney, 281 F.3d 709, 710-11 (8th Cir. 2002) (plaintiff’s allegations of
5 tooth extractions that had been delayed, and spreading tooth infection, were
sufficient to meet imminent-danger exception); Ashley v. Dilworth, 147 F.3d 715,
717 (8th Cir. 1998) (per curiam) (imminent-danger standard was satisfied when
inmate alleged that despite his repeated complaints and having been stabbed twice



                                          -3-
before, prison staff continued to place him near his known enemies and threatened to
transfer him near his enemies).

       Accordingly, we reverse the judgments of the district court and remand the
cases for further proceedings with directions that Partin be permitted to file his
complaint pursuant to § 1915 without the full payment of the filing fee up front. We
also respectfully suggest that the two cases be consolidated on remand.
                       ______________________________




                                        -4-